Case 19-40297-TLS       Doc 59   Filed 05/22/19 Entered 05/22/19 14:51:07     Desc Main
                                 Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

                                           )
In re:                                     )   Chapter 11
                                           )
HERITAGE DISPOSAL AND                      )   Case No. 19-40297
STORAGE, LLC                               )
                                           )
                      Debtor.              )
                                           L
                  DECLARATION OF JAMES J. NIEMEIER IN SUPPORT
          OF FIVE POINTS BANK S MOTION FOR ADEQUATE PROTECTION
                    OR RELIEF FROM THE AUTOMATIC STAY

         I, James J. Niemeier, do hereby state and declare as follows:

         1. I am an attorney licensed to practice in the State of Nebraska and a

member of McGrath, North, Mullin & Kratz, P.C., L.L.O. ( McGrath North ). I am one of

the attorneys representing Five Points Bank ( Five Points ) in this case. I have personal

knowledge of the facts set forth in this Declaration and if called to testify could and

would testify competently to the matters set forth herein.

         2. Attached hereto as Exhibit “A is a true and correct copy of the complete

transcript of the First Meeting of Creditors conducted in this case.

         3. Attached hereto as composite Exhibit B” are true and correct copies of

email correspondence with counsel for the Debtor regarding insurance, financing, and

access to allow Five Points appraiser to inspect the facility for his appraisal, and to

allow GSI Engineering, LLC, an environmental consulting firm located in Grand Island,

Nebraska, access to do limited sampling and testing of the materials Mr. Vess testified

were stored at Debtor s premises in the totes.
Case 19-40297-TLS    Doc 59    Filed 05/22/19 Entered 05/22/19 14:51:07            Desc Main
                               Document     Page 2 of 2



FURTHER DECLARANT SAYETH NAUGHT.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 2019.




                                             James J.     iemeler




                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the foregoing document was served by
electronic filing utilizing the Court s CM/ECF system which gave notification
electronically upon all parties wvho have filed an appearance or motion by electronic
filing in this case on this Y iav of May 2019.



                                                 /s/ __




                                            2
